Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/844,867 is presented for examination by the examiner.



Claim Objections
Claim 9 is objected to because of the following informalities:  it depends from claim 15 but should depend from claim 8.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1, 8, and 15, the first step is for receiving for classification an input sample. The claims, then introduce performing a classification without the input sample.  This raises the question as to whether or not there is one classification or two.  How can the input sample be received for classification but then that classification is performed without the input sample?  Additionally what is being classified in the performing step?  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





s 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2020/0327443 to Van Vredendaal et al. (Inventors), hereinafter NXP (Applicant).
As per claims 1, 8, and 15, NXP teaches a method to protect a machine learning model from misclassification by adversarial attack (0003) wherein the machine learning model is associated with a dataset having some duplicate information specified in at least first and second modalities (0017), comprising: 
receiving for classification by the machine learning model an input sample associated with data of the first modality (0019); 
characterizing the input sample as being an adversarial example based on a feature consistency check of data of the second modality (0021 and 0022); and performing a classification using the machine learning model without the input sample [interpreted as the input sample is not tied to the output because a random value is generated to thwart the attacker; 0023 and 0030].
As per claims 2, 9, and 16, NXP teaches obtaining a first and second models specific to the respective first and second modalities (0017); 
extracting a feature set from each of the first and second models [clone ML have different accuracies and lower confidence values; 0017]; 
projecting the feature sets extracted from each model into a common feature space [aggregated and weighted output signal of the clone ML; 0018 and 0020]; and training a consistency checking model based on differences between the feature sets [slight differences taken into account to train the system to detect adversary inputs; 0020-0021].
As per claims 3, 10, and 17, NXP teaches the input sample is rejected when a consistency level between the first and second modalities is greater than a threshold [output does not equal the final with confidence level; 0021 and 0022].

As per claims 5, 12, and 19, NXP teaches the common feature space is associated with a projection model (0017), wherein the projection model has an objective function that constrains the feature consistency check (predetermined differences from the ML 12; 0017).
As per claims 6, 13, and 20, NXP teaches wherein, as compared to the second modality, the first modality has a higher risk of compromise by adversarial attack [the clone MLs are weight differently thus when aggregation some carry more risk and have lower confidence level (0017 and 0021).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.  There is no prior art rejection applied to claims 7, 14, and 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431